        Case: 1:19-cv-02958-DCN Doc #: 1 Filed: 12/23/19 1 of 2. PageID #: 1




                             COURT OF COMMON PLEAS
                             CUYAHOGA COUNTY, OHIO


MARIO MALONE,                               )     Case No. CV-19-925455
                                            )
               Plaintiff,                   )     JUDGE KELLY ANN GALLAGHER
                                            )
        v.                                  )
                                            )
ANCHOR TOOL & DIE CO.,                      )
                                            )
               Defendant.                   )


                  NOTICE OF FILING OF NOTICE OF REMOVAL


TO:     THE CLERK OF THE COURT OF COMMON PLEAS,
        CUYAHOGA COUNTY, OHIO:

        Please take notice that on December 23, 2019, Defendant in the above-entitled action

filed a Notice of Removal to the United States District Court for the Northern District of

Ohio, Eastern Division.

        A copy of the Notice of Removal is attached hereto.

                                           Respectfully submitted,


                                           /s/ Lester W. Armstrong
                                           Seth P. Briskin (0065685)
                                           Lester W. Armstrong (0036832)
                                           MEYERS, ROMAN, FRIEDBERG & LEWIS
                                           28601 Chagrin Boulevard, Suite 600
                                           Cleveland, Ohio 44122
                                           Phone: (216) 831-0042
                                           Fax: (216) 831-0542
                                           Email: sbriskin@meyersroman.com
                                                  larmstrong@meyersroman.com

                                           Attorneys for Defendant


{01743058}
        Case: 1:19-cv-02958-DCN Doc #: 1 Filed: 12/23/19 2 of 2. PageID #: 2




                              CERTIFICATE OF SERVICE

        I certify that on December 23, 2019 a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.




                                                   /s/ Lester W. Armstrong
                                                   Lester W. Armstrong (0036832)




{01743058}                                    2
